                                                                                     Case 5:20-cv-01660-NC Document 28 Filed 07/17/20 Page 1 of 6




                                                                            1 KENNADAY LEAVITT PC
                                                                              CURTIS S. LEAVITT (SBN 162032)
                                                                            2 cleavitt@kennadayleavitt.com
                                                                              LANCE M. MARTIN (SBN 294457)
                                                                            3 lmartin@kennadayleavitt.com
                                                                              621 Capitol Mall, Suite 2500
                                                                            4 Sacramento, California 95814
                                                                              Telephone: (916) 732-3060
                                                                            5
                                                                              Attorneys for Plaintiffs/Counter-Defendants
                                                                            6 MONTEREY PENINSULA HORTICULTURE,
                                                                              INC. dba ROCKET FARMS and MONTEREY
                                                                            7 PENINSULA HORTICULTURE, INC. / STEVEN
                                                                              ROBERTS ORIGINAL DESSERTS, LLC,
                                                                            8 EMPLOYEE BENEFIT PLAN

                                                                            9

                                                                           10                              UNITED STATES DISTRICT COURT
                                                                           11                 NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
                                                                           12 MONTEREY PENINSULA                         Case No. 5:20-cv-01660-NC
                                                                              HORTICULTURE, INC. dba ROCKET
                                                                           13 FARMS and MONTEREY PENINSULA               MONTEREY HORTICULTURE’S
                                                                              HORTICULTURE, INC. / STEVEN                ANSWER TO EBMS’ COUNTERCLAIM
                                                                           14 ROBERTS ORIGINAL DESSERTS, LLC,
                                                                              EMPLOYEE BENEFIT PLAN,
                                                                           15                                            Judge:    Hon. Mag. Nathanael M. Cousins
                                                                                         Plaintiffs,
                                                                           16                                            Complaint Filed:    March 6, 2020
                                                                                   v.                                    Counterclaim Filed: June 26, 2020
                                                                           17                                            Trial Date:         None Set
                                                                           18 EMPLOYEE BENEFIT MANAGEMENT
                                                                              SERVICES, INC.,
                                                                           19
                                                                                          Defendant.
                                                                           20
                                                                              EMPLOYEE BENEFIT MANAGEMENT
                                                                           21 SERVICES, INC.,

                                                                           22                 Counter-Claimant,
                                     621 C APIT OL M AL L | S UIT E 2500
K ENNADAY L EAVITT PC




                                                                           23            v.
                                        S ACRAME NT O , CA 95814
                        L AW




                                                                           24 MONTEREY PENINSULA
                         AT




                                                                              HORTICULTURE, INC. dba ROCKET
                        A TTORNEYS




                                                                           25 FARMS and MONTEREY PENINSULA
                                                                              HORTICULTURE, INC. / STEVEN
                                                                           26 ROBERTS ORIGINAL DESSERTS, LLC,
                                                                              EMPLOYEE BENEFIT PLAN,
                                                                           27
                                                                                         Counter-Defendants.
                                                                           28
                                                                                00200300.3                              -1-
                                                                                               MONTEREY HORTICULTURE’S ANSWER TO EBMS’ COUNTERCLAIM
                                                                                    Case 5:20-cv-01660-NC Document 28 Filed 07/17/20 Page 2 of 6




                                                                            1          Plaintiffs and Counter-Defendants MONTEREY PENINSULA HORTICULTURE, INC.

                                                                            2 dba ROCKET FARM and MONTEREY PENINSULA HORTICULTURE, INC. / STEVEN

                                                                            3 ROBERTS ORIGINAL DESSERTS, LLC EMPLOYEE BENEFIT PLAN (collectively “Monterey

                                                                            4 Horticulture”) respectfully submit this Answer to Defendant and Counter-Claimant EMPLOYEE

                                                                            5 BENEFIT MANAGEMENT SERVICES, INC.’s (“EBMS”) Counterclaim filed against Monterey

                                                                            6 Horticulture as follows:

                                                                            7          1.     In response to ¶ 1 of the Counterclaim, Monterey Horticulture denies the allegations

                                                                            8 based on a lack of information or knowledge.

                                                                            9          2.     In response to ¶ 2 of the Counterclaim, Monterey Horticulture admits the allegations

                                                                           10 contained therein.

                                                                           11          3.     In response to ¶ 3 of the Counterclaim, Monterey Horticulture denies the allegations

                                                                           12 based on a lack of information or knowledge.

                                                                           13          4.     In response to ¶ 4 of the Counterclaim, Monterey Horticulture denies the allegations

                                                                           14 based on a lack of information or knowledge.

                                                                           15          5.     In response to ¶ 5 of the Counterclaim, Monterey Horticulture admits that EBMS is

                                                                           16 asserting ancillary and supplemental jurisdiction, but otherwise denies the allegations based on a

                                                                           17 lack of information or knowledge.

                                                                           18          6.     In response to ¶ 6 of the Counterclaim, Monterey Horticulture admits that EBMS is
                                                                           19 asserting diversity jurisdiction, but otherwise denies the remainder of allegations based on a lack of

                                                                           20 information or knowledge.

                                                                           21          7.     In response to ¶ 7 of the Counterclaim, Monterey Horticulture admits it is located

                                                                           22 and conducts business in California, but denies the remainder of the allegations based on a lack of
                                     621 C APIT OL M AL L | S UIT E 2500
K ENNADAY L EAVITT PC




                                                                           23 information or knowledge.
                                        S ACRAME NT O , CA 95814
                        L AW




                                                                           24          8.     In response to ¶ 8 of the Counterclaim, Monterey Horticulture admits it provided
                         AT
                        A TTORNEYS




                                                                           25 fully-insured healthcare insurance to its qualifying employees prior to July 1, 2014, and Monterey

                                                                           26 Horticulture engaged Alliant to discuss options for providing healthcare insurance in April 2014,
                                                                           27 but denies the purpose of the discussions was to specifically address the risk and rewards of using

                                                                           28 Reference Based Pricing. Monterey Horticulture denies the remaining allegations.
                                                                              00200300.3                                    -2-
                                                                                                MONTEREY HORTICULTURE’S ANSWER TO EBMS’ COUNTERCLAIM
                                                                                     Case 5:20-cv-01660-NC Document 28 Filed 07/17/20 Page 3 of 6




                                                                            1            9.    In response to ¶ 9 of the Counterclaim, Monterey Horticulture admits Alliant issued

                                                                            2 a Request for Proposal on or around July 1, 2014, but denies the allegations the proposal

                                                                            3 requirements were “strict.” Monterey Horticulture admits “Exhibit A” appears to be a true and

                                                                            4 correct copy of the Request for Proposal. Monterey Horticulture denies the remaining allegations.

                                                                            5            10.   In response to ¶ 10 of the Counterclaim, Monterey Horticulture admits it selected the

                                                                            6 proposal submitted by EBMS and/or AMPS/CDS. Monterey Horticulture denies the remaining

                                                                            7 allegations.

                                                                            8            11.   In response to ¶ 11 of the Counterclaim, Monterey Horticulture admits the allegations

                                                                            9 contained therein. Monterey Horticulture admits “Exhibit B” appears to be a true and correct copy

                                                                           10 of the Administrative Service Agreement executed between Monterey Horticulture and EBMS, and

                                                                           11 admits “Exhibit C” appears to be a true and correct copy of the Claims Delegate Service Agreement

                                                                           12 executed between Monterey Horticulture, EBMS, and AMPS/CDS.

                                                                           13            12.   In response to ¶ 12 of the Counterclaim, Monterey Horticulture admits the allegations

                                                                           14 contained therein.

                                                                           15            13.   In response to ¶ 13 of the Counterclaim, Monterey Horticulture admits the allegations

                                                                           16 contained therein.

                                                                           17            14.   In response to ¶ 14 of the Counterclaim, Monterey Horticulture admits its third-party

                                                                           18 complaint against EBMS was dismissed without prejudice. Monterey denies that EBMS has
                                                                           19 suffered “significant” expenses based on a lack of information or knowledge, and denies the

                                                                           20 remaining allegations.

                                                                           21            15.   In response to ¶ 15 of the Counterclaim, Monterey Horticulture incorporates its

                                                                           22 responses to paragraphs 1-14 of the Counterclaim as if fully set forth herein.
                                     621 C APIT OL M AL L | S UIT E 2500
K ENNADAY L EAVITT PC




                                                                           23            16.   In response to ¶ 16 of the Counterclaim, the allegations contained therein are a
                                        S ACRAME NT O , CA 95814
                        L AW




                                                                           24 legal/contractual assertion to which no response is required.
                         AT
                        A TTORNEYS




                                                                           25            17.   In response to ¶ 17 of the Counterclaim, Monterey Horticulture denies EBMS

                                                                           26 incurred and continues to incur “considerable” expenses based on a lack of information or
                                                                           27 knowledge. Monterey Horticulture denies the remaining allegations.

                                                                           28            18.   In response to ¶ 18 of the Counterclaim, Monterey Horticulture denies the allegations
                                                                                00200300.3                                        -3-
                                                                                                MONTEREY HORTICULTURE’S ANSWER TO EBMS’ COUNTERCLAIM
                                                                                    Case 5:20-cv-01660-NC Document 28 Filed 07/17/20 Page 4 of 6




                                                                            1 contained therein.

                                                                            2          19.    In response to ¶ 19 of the Counterclaim, Monterey Horticulture denies EBMS is

                                                                            3 entitled to indemnification from Monterey Horticulture, and therefore denies all the allegations

                                                                            4 therein.

                                                                            5          20.    In response to ¶ 20 of the Counterclaim, Monterey Horticulture incorporates its

                                                                            6 responses to paragraphs 1-19 of the Counterclaim as if fully set forth herein.

                                                                            7          21.    In response to ¶ 21 of the Counterclaim, the allegations contained therein are a

                                                                            8 legal/contractual assertion to which no response is required.

                                                                            9          22.    In response to ¶ 22 of the Counterclaim, Monterey Horticulture denies EBMS

                                                                           10 incurred and continues to incur “considerable” expenses based on a lack of information or

                                                                           11 knowledge. Monterey Horticulture denies the remaining allegations.

                                                                           12          23.    In response to ¶ 23 of the Counterclaim, Monterey Horticulture denies EBMS is

                                                                           13 entitled to indemnification from Monterey Horticulture, and therefore denies all the allegations

                                                                           14 therein.

                                                                           15          24.    In response to ¶ 24 of the Counterclaim, Monterey Horticulture incorporates its

                                                                           16 responses to paragraphs 1-23 of the Counterclaim as if fully set forth herein.

                                                                           17          25.    In response to ¶ 25 of the Counterclaim, Monterey Horticulture denied EBMS is

                                                                           18 entitled to equity and indemnification from Monterey Horticulture, and therefore denies all the
                                                                           19 allegations therein.

                                                                           20                                       PRAYER FOR RELIEF

                                                                           21          1.     Monterey Horticulture denies EBMS is entitled to judgment in any amount;

                                                                           22          2.     Monterey Horticulture denies EBMS is entitled to contractual indemnification from
                                     621 C APIT OL M AL L | S UIT E 2500
K ENNADAY L EAVITT PC




                                                                           23 Monterey Horticulture;
                                        S ACRAME NT O , CA 95814
                        L AW




                                                                           24          3.     Monterey Horticulture denies EBMS is entitled to equitable indemnification from
                         AT
                        A TTORNEYS




                                                                           25 Monterey Horticulture; and

                                                                           26          4.     Monterey Horticulture denies EBMS is entitled to other or further relief.
                                                                           27                                    AFFIRMATIVE DEFENSES

                                                                           28             Monterey Horticulture raises the following affirmative defenses to each and every claim
                                                                                00200300.3                                        -4-
                                                                                               MONTEREY HORTICULTURE’S ANSWER TO EBMS’ COUNTERCLAIM
                                                                                     Case 5:20-cv-01660-NC Document 28 Filed 07/17/20 Page 5 of 6




                                                                            1 asserted against it and as to each of the acts and/or omissions with which Monterey Horticulture is

                                                                            2 charged in the Counterclaim. Monterey Horticulture alleges the following affirmative defenses

                                                                            3 without assuming the burden of proof for such where the burden is by law upon EBMS.

                                                                            4                                   FIRST AFFIRMATIVE DEFENSE

                                                                            5                                        (Failure to State a Claim)

                                                                            6            The Counterclaim fails to state a claim upon which relief can be granted.

                                                                            7                                 SECOND AFFIRMATIVE DEFENSE

                                                                            8                                                 (Laches)

                                                                            9            Each and every claim for relief asserted in the Counterclaim is barred by the doctrine of

                                                                           10 laches.

                                                                           11                                  THIRD AFFIRMATIVE DEFENSE

                                                                           12                                             (Unclean Hands)

                                                                           13            Each and every claim for relief asserted in the Counterclaim is barred by the doctrine of

                                                                           14 unclean hands.

                                                                           15                                 FOURTH AFFIRMATIVE DEFENSE

                                                                           16                                                 (Waiver)

                                                                           17            EBMS waived each and every claim for relief asserted in the Counterclaim.

                                                                           18                                  FIFTH AFFIRMATIVE DEFENSE
                                                                           19                                           (Equitable Estoppel)

                                                                           20            Each and every claim for relief asserted in the Counterclaim is barred by the doctrine of

                                                                           21 equitable estoppel.

                                                                           22                                  SIXTH AFFIRMATIVE DEFENSE
                                     621 C APIT OL M AL L | S UIT E 2500
K ENNADAY L EAVITT PC




                                                                           23                                         (Statute of Limitations)
                                        S ACRAME NT O , CA 95814
                        L AW




                                                                           24            EBMS’ claims are barred by the applicable statutes of limitations.
                         AT
                        A TTORNEYS




                                                                           25                                SEVENTH AFFIRMATIVE DEFENSE

                                                                           26                                                  (Moot)
                                                                           27            The claims contained in EBMS’ Counterclaim are moot.

                                                                           28 ///
                                                                                00200300.3                                        -5-
                                                                                                 MONTEREY HORTICULTURE’S ANSWER TO EBMS’ COUNTERCLAIM
                                                                                     Case 5:20-cv-01660-NC Document 28 Filed 07/17/20 Page 6 of 6




                                                                            1                                 EIGHTH AFFIRMATIVE DEFENSE

                                                                            2                                            (Future Defenses)

                                                                            3            Monterey Horticulture reserves the right to assert other applicable affirmative defenses as

                                                                            4 may become available or apparent during discovery proceedings. Monterey Horticulture further

                                                                            5 reserves the right to amend its Answer and/or affirmative defenses accordingly and/or delete

                                                                            6 affirmative defenses that it determines are not applicable during the course of subsequent discovery.

                                                                            7                                         PRAYER FOR RELIEF

                                                                            8            WHEREFORE, Monterey Horticulture prays for judgment against EBMS as follows:

                                                                            9            1.     EBMS take nothing by this action;

                                                                           10            2.     EBMS’ Counterclaim against Monterey Horticulture be dismissed with prejudice;

                                                                           11            3.     Monterey Horticulture have judgment against EBMS;

                                                                           12            4.     Monterey Horticulture recover its attorneys’ fees and costs of suit herein as permitted

                                                                           13 by law;

                                                                           14            5.     For such other relief as the Court deems just and proper.

                                                                           15

                                                                           16 DATED: July 17, 2020                                            KENNADAY LEAVITT PC
                                                                           17

                                                                           18                                                      By: /s/ Curtis S. Leavitt
                                                                                                                                                CURTIS S. LEAVITT
                                                                           19
                                                                                                                                      Attorneys for Plaintiffs/Counter-Defendants
                                                                           20                                                      MONTEREY PENINSULA HORTICULTURE,
                                                                                                                                    INC. dba ROCKET FARMS and MONTEREY
                                                                           21                                                          PENINSULA HORTICULTURE, INC. /
                                                                                                                                    STEVEN ROBERTS ORIGINAL DESSERTS,
                                                                           22                                                            LLC, EMPLOYEE BENEFIT PLAN
                                     621 C APIT OL M AL L | S UIT E 2500
K ENNADAY L EAVITT PC




                                                                           23
                                        S ACRAME NT O , CA 95814
                        L AW




                                                                           24
                         AT
                        A TTORNEYS




                                                                           25

                                                                           26
                                                                           27

                                                                           28
                                                                                00200300.3                                         -6-
                                                                                                 MONTEREY HORTICULTURE’S ANSWER TO EBMS’ COUNTERCLAIM
